CALOGERO, J.,
concurs in the denial.
DENNIS, J., is of the opinion that because of the serious questions of law which have been certified to us by the Court of Appeal in accordance with La.Const. of 1974 Art. 5, § 11, we should require that the whole record be sent up for its considera*498tion, and thereupon in a full opinion decide the whole matter in controversy, including the following questions:
(a) Does the district court have jurisdiction in this matter to declare James A. Moreau the duly elected nominee of the Democratic party for the office of member of the United States House of Representatives from the First Congressional District of the State of Louisiana?
(b) Does the district court have jurisdiction in this matter to declare null and void the general election for this office held on November 2, 1976 and to order a new general election?
(c) If the district court lacks jurisdiction in either respect, should the case be dismissed for lack of a justiciable controversy?